Title: To James Madison from John T. Mason, 4 May 1801 (Abstract)
From: Mason, John T.
To: Madison, James


4 May 1801, Georgetown. “Permit me Sir to introduce to you Mr Charles Catlett, a native of this State & County, who wishes, if you have need of any Clerk in your department, to serve in that capacity. He is a young man of activity and persevering industry. He is almost friendless, a circumstance for which he is indebted to his independence of spirit. His father has been unfortunate and his pecuniary difficulties here have obliged him to Seek an Assylum in the Western World. The young mans connections in this part of the Country are numerous and wealthy, but they are all violent federalists and warm partizans. He has obstinately taken it into his head to think for himself, and pursuing the dictates of his Judgment, he has uniformly been a democratic Republican. This strange turn has put him at a very great distance from those, who by the ties of blood ought to be nearest to him. I hope however that he will always find, in a self approving conscience, the surest and most permanent of earthly comforts; and be his destiny what it may, I trust he will never have cause to regret that he has in the outset of life acted like a man.”
